UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7766



JASON HUGH DENALT HUNT,

                                           Petitioner - Appellant,

          versus


COLIE RUSHTON; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-00-3375-3-23)


Submitted:   February 13, 2002            Decided:   April 23, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Hugh Denalt Hunt, Appellant Pro Se. Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jason Hugh Denalt Hunt seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   Hunt’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).       The magistrate judge

recommended that relief be denied and advised Hunt that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.          See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).        Further, a litigant may forfeit the

right to de novo review if he fails to file timely objections, if

the objections are to strictly legal issues and no factual issues

are challenged, or if the objections are general or conclusory and

do not relate to a specific error in the report and recommendation.

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

     In his objections to the magistrate judge’s report, Hunt

addressed   eight   areas   of   disagreement   with   the   findings   and

recommendation of the magistrate judge.         However, we concur with

the district court’s determination that only two may be considered

objections for review purposes. Of these remaining two objections,


                                     2
we have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.

     Accordingly,   we   deny   a   certificate   of   appealability   and

dismiss the appeal on the reasoning of the district court.       Hunt v.

Rushton, No. CA-00-3375-3-23 (D.S.C. Sept. 26, 2001).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                     3